LUTTIG, Circuit Judge,
concurring in part and dissenting in part:
The only issue in this case is whether the legal character of the employees’ meal period as work or rest is a “matter relating to overtime entitlement” that can be heard in district court under the parties’ collective bargaining agreement — an issue the majority decides in a single sentence, without reasoning. See ante at 360 (“Of course, the instant dispute requires resolution of the ‘bona fide meal period’ issue [by the arbitrator].”).1 The issue before us is not whether section 3(h) of the collective bargaining agreement exempts overtime claims from arbitration— an issue the majority discusses at length. Indeed, neither party disputes that the employees may bring overtime claims in district court under the agreement, nor could they. By its very terms, the section exempts “matters relating to overtime entitlement under the Fair Labor Standards Act, as amended.” And the district court expressly so held: “[T]he agreement specifically excludes grievances concerning overtime entitlement.” J.A. at 176.
Therefore, in my view, the majority has, on the one hand, devoted the lion’s share of its opinion to an issue that is undisputed and, on the other, disposed of the only issue that is disputed in a single sentence. Moreover, in deciding the contested issue as it does, the majority essentially reverses the district court for doing precisely what the majority now instructs it to do. See id. at 175 (district court opinion) (declining jurisdiction over, and thus sending to arbitration, question of whether the meal periods qualify as “bona fide meal periods” within 5 C.F.R. § 551.411).2
*361Addressing the issue before us, I would reverse the district court for ordering arbitration of whether the meal period is a “bona fide meal period” within the meaning of 5 C.F.R. § 551.411, because I believe that this is a “matter relating to overtime entitlement” within the meaning of section 3(h). The employees claim that they are required to work in excess of eight hours a day, without overtime compensation. The employer’s defense is that the employees receive a lunch break that does not qualify as time worked under the applicable regulations, and that the employees therefore only work eight hours a day. It seems self-evident that the legal characterization of the meal period as bona fide or not is a “matter relating to” the employees’ claim to overtime compensation, because their entitlement to such compensation is wholly dependent upon resolution of this issue. If the meal period is bona fide, then the employees are not entitled to overtime compensation; if it is not a bona fide meal period, then they are.
By concluding otherwise, the majority effectively indulges the government’s attempt to renege on its bargain, by peeling off each sub-issue necessary to the employees’ overtime claim and insisting that each be heard in arbitration. Under the majority’s and the government’s reading of the agreement, the only “overtime entitlement” claim that the employees will be allowed to bring in district court is whether the number of hours they work each day, which must be decided by the arbitrator, is greater or less than eight. The exception of section 3(h) must be broader than this interpretation admits.
I would direct the district court not only to exercise jurisdiction over, but also to decide, the so-called “bona fide meal period” issue. In my opinion, this issue is inextricably linked, and therefore necessarily related to, the employees’ claim of overtime entitlement.

. Presumably, the majority accepts the government's only argument, other than ipse dixit, as to why the bona fides of the meal period are not collectively a "matter relating to overtime entitlement.” That argument is embodied in the following tortured syllogism:
[The employees] tr[y] to lump the "bona fide” prerequisite with the overtime question. Logically, this cannot be done. Stated in the simplest terms of basic logic, the problem is this: If A, then B. One must prove A to establish B. In order for B to be, one must first establish A. If one postulates that overtime is due, one must first have established that the meal periods were not “bona fide.” If A, then B.
Brief for Appellee at 10-11.


. The district court did, as the majority explains, dismiss the entire case under Fed.R.Civ.P. 12(b)(1). But its holding clearly was only that the court lacked jurisdiction over the overtime *361claim until the parties arbitrated the question of whether the meal period was bona fide. See J.A. at 176 (the parties' agreement “requires the plaintiffs to submit their dispute to arbitration before proceeding to this court.” (emphasis added)).